I respectfully dissent from the majority's resolution of appellant's first assignment of error. Specifically, I disagree with the position that the trial court's instructions to the jury made the jury aware that the defense of self-defense was applicable to aggravated assault.
The purpose behind instructions to a jury is to point to the issues in a case, and to demonstrate how the jury should apply evidence in various aspects developed at trial. The trial court is to instruct the jury by clearly and *Page 282 concisely stating the principles of law necessary to allow a fair verdict and the administration of justice. Pickering v. Cirell
(1955), 163 Ohio St. 1, 56 Ohio Op. 1, 125 N.E.2d 185; ClevelandElec. Illum. Co. v. Astorhurst (1985), 18 Ohio St. 3d 268, 18 OBR 322, 480 N.E.2d 794. Instructions are of the utmost importance as they are the last words heard by a jury prior to the determination of a defendant's guilt or innocence.
A reviewing court must consider the whole charge as given rather than separate portions of a charge. State v. Grambo
(1947), 82 Ohio App. 473, 38 Ohio Op. 104, 75 N.E.2d 826. A judgment will not be reversed if a portion of the general charge is improper and misleading unless the entire charge resulted in prejudicial error. State v. Porter (1968), 14 Ohio St. 2d 10, 43 O.O.2d 5, 235 N.E.2d 520, paragraph two of the syllabus.
The trial court misleads a jury by giving contradictory instructions as to the law on a material point at issue. SeeEmery v. Std. Oil Co. (1963), 91 Ohio Law. Abs. 193, 188 N.E.2d 175. As a general rule, any error made in the charge may be neutralized by a correct statement of the law as long as the charge as a whole is fair and proper. See Harten-Brooks Co. v.Gayer (1926), 23 Ohio App. 458, 155 N.E. 252. The curing instructions may either precede or follow the inadequate or incomplete instructions. State v. Porter, supra.
Appellant points to the following statement made by the trial court in its instructions to the jury.
"The Court would further indicate that if you find that the State has proved beyond a reasonable doubt all of the elements of the essential crime of aggravated assault, then your verdictmust be guilty and you wouldn't consider anything further." (Emphasis added.)
The jury was informed that it need not go any further if it found the defendant guilty of aggravated assault. This instruction was given prior to any mention of self-defense. Appellant argues that the instruction precluded the jury from even considering self-defense after finding him guilty of aggravated assault. The majority does not even comment on this portion of appellant's assignment of error.
The affirmative defense of self-defense is, if proven, justification for otherwise unlawful conduct. State v. Davis
(1982), 8 Ohio App. 3d 205, 209, 8 OBR 276, 279-280,456 N.E.2d 1256, 1261. Any evidence set forth by a defendant as to this defense is irrelevant until the state proves the statutory elements of a crime. A defendant, by claiming self-defense, admits the existence of facts *Page 283 
which tend to establish the elements of the crime. State v.Davis, supra. The jury must, therefore, go further than finding the defendant guilty of the alleged crime by considering self-defense.
The trial court in the within action erred in halting the deliberating process of the jury at the point it found the defendant guilty of aggravated assault. Even though the trial court at a later time told the jury that it had to find the defendant not guilty if he proved self-defense by a preponderance of the evidence, this was not a cure. The trial court simply set out contradictory and not merely misleading or ambiguous instructions as to the law and never cured the contradiction. See Emery v. Std. Oil Co., supra. Whether or not the jury followed the first instruction or the instruction on self-defense is clearly unknown.
The jury's certified question as to how self-defense fit into aggravated assault certainly demonstrates that the jury was confused on the relationship between the crime and the defense. The trial court proceeded to once again separately instruct the jury on the crime and the defense. However, the mere reiteration of the instructions did not explain the "relationship" to the jury. Contrary to the majority's opinion, the "jury was [not] made aware that the defense of self-defense was applicable to aggravated assault."
I am not convinced that the jury was aware that it should consider self-defense even after finding the state proved all the elements of aggravated assault beyond a reasonable doubt.
The trial court, therefore, failed to clearly and concisely instruct the jury as to how it should deliberate on the issue of self-defense. As such, the entire charge was prejudicial and reversible error.
Accordingly, I would have sustained appellant's first assignment of error and reversed and remanded this action. *Page 284